Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 1 of 25 PageID 473




              EXHIBIT A
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 2 of 25 PageID 474
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 1 of 24 PageID 1446



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

  SID MILLER, et al.,                      §
                                           §
         Plaintiffs,                       §
                                           §
  v.                                       §              Civil Action No. 4:21-cv-0595-O
                                           §
  TOM VILSACK, in his official capacity as §
  Secretary of Agriculture,                §
                                           §
         Defendant.                        §

                                             ORDER

        Before the Court are Plaintiffs’ Motion for Class Certification (ECF Nos. 12–13), filed

 June 2, 2021; the Government’s Response (ECF No. 28), filed June 11, 2021; Plaintiffs’ Reply

 (ECF No. 41), filed June 18, 2021; Plaintiffs’ Motion for Preliminary Injunction (ECF Nos. 17–

 18), filed June 2, 2021; the Government’s Response (ECF No. 27), filed June 11, 2021; and

 Plaintiffs’ Reply (ECF No. 42), filed June 18, 2021. Plaintiffs seek a preliminary injunction to

 enjoin the Department of Agriculture from providing loan forgiveness to farmers and ranchers on

 the basis of race or ethnicity. See Inj. Mot., ECF No. 18. Having considered the briefing, relevant

 facts, and applicable law, and for the reasons set forth below, the Court GRANTS both motions.

 I.     BACKGROUND

        Plaintiffs are Texas farmers and ranchers seeking to enjoin the United States Department

 of Agriculture from administering a recently enacted loan-forgiveness program under section 1005

 of the American Rescue Plan Act of 2021 (ARPA). That Act appropriated funds to the USDA and

 required the Secretary to “provide a payment in an amount up to 120 percent of the outstanding

 indebtedness of each socially disadvantaged farmer or rancher as of January 1, 2021,” to pay off

 qualifying Farm Service Agency (FSA) loans. ARPA, Pub. L. No. 117-2, § 1005 (2021). To be

                                                 1
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 3 of 25 PageID 475
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 2 of 24 PageID 1447



 eligible under the program, an applicant must be a “socially disadvantaged farmer or rancher” as

 defined in section 2501(a) of the Food, Agriculture Conservation, and Trade Act of 1990 (codified

 at 7 U.S.C. § 2279(a)). See id. That statute provides that a “‘socially disadvantaged farmer or

 rancher’ means a farmer or rancher who is a member of a socially disadvantaged group.” 7 U.S.C.

 § 2279(a)(5). It defines “socially disadvantaged group” as “a group whose members have been

 subjected to racial or ethnic prejudice because of their identity as members of a group without

 regard to their individual qualities.” Id. § 2279(a)(6). In announcing a Notice of Funds Availability,

 the USDA stated that those groups include but are not limited to “American Indians or Alaskan

 Natives,” “Asians,” “Blacks or African Americans,” “Native Hawaiians or other Pacific

 Islanders,” and “Hispanics or Latinos.” Notice of Funds Availability, 86 Fed. Reg. 28,330 (May

 26, 2021).

        Plaintiffs held qualifying FSA loans on January 1, 2021 but are white, making them

 ineligible for the funds under the Act. See Inj. Mot. 1–2, ECF No. 18-4; 1–2, ECF No. 18-5; 1–2,

 ECF No. 18-6; 1–2, ECF No. 18-7. On April 26, 2021, Plaintiffs filed a class action to enjoin the

 program as a violation of equal protection under the United States Constitution and a violation of

 Title VI of the Civil Rights Act of 1964. See Compl. 6, ECF No. 1. In the alternative, Plaintiffs

 argue in Claims Two and Three, that, as a matter of statutory interpretation, “socially

 disadvantaged group” must be construed to include white ethnic groups that have experienced

 discrimination and individuals who have any discernible trace of minority ancestry. See id. at 7–

 9. After filing their Complaint, Plaintiffs filed the present Motion for Class Certification and

 Motion for Preliminary Injunction on June 2, 2021. See Class Cert. Mot., ECF Nos. 12–13; Inj.

 Mot., ECF Nos. 17–18. After responses and replies, the motions are ripe for the Court’s




                                                   2
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 4 of 25 PageID 476
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 3 of 24 PageID 1448



 consideration. See Class Cert. Resp., ECF No. 28; Inj. Resp., ECF No. 27; Class Cert. Reply, ECF

 No. 41; Inj. Reply, ECF No. 42.

 II.    LEGAL STANDARD

        A. Class Certification

        The class action is “an exception to the usual rule that litigation is conducted by and on

 behalf of the individual named parties only.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348

 (2011) (quoting Califano v. Yamasaki, 442 U.S. 682, 700–01 (1979)) (internal quotation marks

 omitted). The party seeking class certification “bear[s] the burden of proof to establish that the

 proposed class satisfies the requirements of Rule 23.” M.D. ex rel. Stukenberg v. Perry, 675 F.3d

 832, 837 (5th Cir. 2012). “The decision to certify is within the broad discretion of the court, but

 that discretion must be exercised within the framework of rule 23.” Castano v. Am. Tobacco Co.,

 84 F.3d 734, 740 (5th Cir. 1996) (citing Gulf Oil Co. v. Bernard, 452 U.S. 89, 100 (1981)). A

 district court must “look beyond the pleadings to ‘understand the claims, defenses, relevant facts,

 and applicable substantive law in order to make a meaningful determination’” of the certification

 issues. Stukenberg, 675 F.3d at 837 (quoting McManus v. Fleetwood Enters., Inc., 320 F.3d 545,

 548 (5th Cir. 2003)).

        Federal Rule of Civil Procedure 23 governs whether a proposed class falls within this

 limited exception. “To obtain class certification, parties must satisfy Rule 23(a)’s four threshold

 requirements, as well as the requirements of Rule 23(b)(1), (2), or (3).” Maldonado v. Ochsner

 Clinic Found., 493 F.3d 521, 523 (5th Cir. 2007). Rule 23(a)’s four threshold requirements are

        (1)     the class is so numerous that joinder of all members is impracticable;
        (2)     there are questions of law or fact common to the class;
        (3)     the claims or defenses of the representative parties are typical of the claims
                or defenses of the class; and
        (4)     the representative parties will fairly and adequately protect the interests of
                the class.


                                                  3
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 5 of 25 PageID 477
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 4 of 24 PageID 1449



 Fed. R. Civ. P. 23(a). These four threshold conditions are “commonly known as numerosity,

 commonality, typicality, and adequacy of representation.” Flecha v. Medicredit, Inc., 946 F.3d

 762, 766 (5th Cir. 2020) (citing Fed. R. Civ. P. 23(a)) (additional citation and internal quotation

 marks omitted). Additionally, the Fifth Circuit has articulated an “ascertainability” doctrine

 implicit in Rule 23. John v. Nat’l Sec. Fire & Cas. Co., 501 F.3d 443, 445 (5th Cir. 2007) (“The

 existence of an ascertainable class of persons to be represented by the proposed class representative

 is an implied prerequisite of Federal Rule of Civil Procedure 23.”). “To maintain a class action,

 the class sought to be represented must be adequately defined and clearly ascertainable.”

 DeBremaecker v. Short, 433 F.2d 733, 734 (5th Cir. 1970) (per curiam) (citations omitted).

         Rule 23(b)(2) applies where the four threshold requirements are met and “the party

 opposing the class has acted or refused to act on grounds that apply generally to the class, so that

 final injunctive relief or corresponding declaratory relief is appropriate respecting the class as a

 whole.” Fed. R. Civ. P. 23(b)(2). This requirement is satisfied “when a single injunction or

 declaratory judgment would provide relief to each member of the class.” Wal-Mart, 564 U.S. at

 360.

         B. Preliminary Injunction

         To prevail on an application for a preliminary injunction, the movant must show: (1) a

 substantial likelihood that the movant will ultimately prevail on the merits; (2) a substantial threat

 that the movant will suffer irreparable injury if the injunction is not granted; (3) that the threatened

 injury to the movant outweighs whatever damage the proposed injunction may cause the opposing

 party; and (4) that granting the injunction is not adverse to the public interest. See Canal Authority

 of State of Florida v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974); Nichols v. Alcatel USA, Inc.,

 532 F.3d 364, 372 (5th Cir. 2008).



                                                    4
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 6 of 25 PageID 478
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 5 of 24 PageID 1450



        To qualify for a preliminary injunction, the movant must clearly carry the burden of

 persuasion with respect to all four requirements. See Karaha Bodas Co. v. Perusahaan

 Pertambangan Minyak Dan Gas Bumi Negara, 335 F.3d 357, 363 (5th Cir. 2003). If the movant

 fails to establish any one of the four prerequisites to injunctive relief, relief will not be granted.

 See Women’s Med. Ctr. of Nw. Hous. v. Bell, 248 F.3d 411, 419 n.15 (5th Cir. 2001). A movant

 who obtains a preliminary injunction must post a bond to secure the non-movant against any

 wrongful damages it suffers as a result of the injunction. See Fed. R. Civ. P. 65(c).

        The decision to grant or deny preliminary injunctive relief is left to the sound discretion of

 the district court. Miss. Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th

 Cir. 1985) (citing Canal, 489 F.2d at 572). A preliminary injunction “is an extraordinary and

 drastic remedy, not to be granted routinely, but only when the movant, by a clear showing, carries

 the burden of persuasion.” White v. Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989) (quoting

 Holland Am. Ins. Co. v. Succession of Roy, 777 F.2d 992, 997 (5th Cir. 1985)). Even when a

 movant satisfies each of the four Canal factors, the decision whether to grant or deny a preliminary

 injunction remains discretionary with the district court. Miss. Power & Light, 760 F.2d at 621.

 III.   ANALYSIS

        A. Class Certification

        Plaintiffs move to certify two classes under Federal Rule of Civil Procedure 23(b)(2):




                                  Class                                     Class Representatives




                                                   5
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 7 of 25 PageID 479
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 6 of 24 PageID 1451




         All farmers and ranchers in the United States who are Plaintiffs Greg Macha,
    1    encountering, or who will encounter, racial discrimination James Meek, Jeff Peters,
         from the United States Department of Agriculture on account     and Lorinda
         of section 1005 of the American Rescue Plan Act               O’Shaughnessy

         All farmers and ranchers in the United States who are
         currently excluded from the definition of ‘socially
    2                                                                        All named Plaintiffs
         disadvantaged farmer or rancher,’ as defined in 7 U.S.C. §
         2279(a)(5)–(6) and as interpreted by the Department of
         Agriculture

            1. Rule 23(a)

                 i.   Numerosity

        Plaintiffs argue that the number of white farmers and ranchers facing discrimination from

 the USDA on account of their race or ethnicity easily exceeds the numerosity threshold, as

 evidenced by 2017 census data showing some 239,351 white farmers and ranchers in Texas and

 1,963,286 nationwide. See Class Cert. Mot. 5, ECF No. 13. Plaintiffs also point to the same data

 to show that there are an estimated 21,000 holders of qualifying FSA loans nationwide who do not

 qualify as “socially disadvantaged.” See id. The Government does not contest the numerosity of

 the proposed classes. See Class Cert. Resp., ECF No. 28.

        Courts have regularly certified classes far fewer in number than the tens of thousands of

 potential plaintiffs here. See, e.g., Mullen, 186 F.3d at 625 (“[T]he size of the class in this case—

 100 to 150 members—is within the range that generally satisfies the numerosity requirement.”).

 The actual number of class members is not necessarily “the determinative question, for ‘(t)he

 proper focus (under Rule 23(a)(1)) is not on numbers alone, but on whether joinder of all members

 is practicable in view of the numerosity of the class and all other relevant factors.’” Zeidman v. J.

 Ray McDermott & Co., 651 F.2d 1030, 1038 (5th Cir. 1981) (quoting Phillips v. Joint Legislative

 Comm., 637 F.2d 1014, 1022 (5th Cir. 1981)). “[A] number of facts other than the actual or


                                                  6
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 8 of 25 PageID 480
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 7 of 24 PageID 1452



 estimated number of purported class members may be relevant to the ‘numerosity’ question; these

 include, for example, the geographical dispersion of the class, the ease with which class members

 may be identified, the nature of the action, and the size of each plaintiff’s claim.” Zeidman, 651

 F.2d at 1038 (citing Garcia v. Gloor, 618 F.2d 264, 267 (5th Cir. 1980), cert. denied, 449 U.S.

 1113 (1981)).

        Here, Plaintiffs’ unchallenged evidence demonstrates classes of plaintiffs sufficiently large

 and for whom joinder would be impracticable, if not impossible, due to size, geographic dispersion

 across the nation, and the inclusion of future members. Accordingly, the Court finds that Plaintiffs

 have satisfied the numerosity requirement for certification of both proposed classes.

                 ii.   Commonality

        Plaintiffs “seek to litigate a question of law common to all members of each of the two

 classes: does the United State Department of Agriculture violate the Constitution and Title VI of

 the Civil Rights Act of 1964 by limiting eligibility for government benefits to ‘socially

 disadvantaged farmers or ranchers’?” Class Cert Mot. 6, ECF No. 13. Plaintiffs further contend

 that “[t]his question affects all class members because each of them is subject to discrimination on

 account of their race, as each of them is excluded from the definition of ‘socially disadvantaged

 farmers or ranchers’ because they are white.” Id. The Government disagrees, arguing that there is

 no common legal question between the different claims Plaintiffs bring. See Class Cert. Mot. 13,

 ECF No. 28. With regard to the second class, the Government indicates that, because there are

 multiple programs for “socially disadvantaged farmers or ranchers,” and the use of race in a benefit

 program must be narrowly tailored, no commonality can exist for the class members who are not

 included in that definition, as it necessitates individualized considerations for each of those

 programs. See id. at 15.



                                                  7
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 9 of 25 PageID 481
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 8 of 24 PageID 1453



         “In order to satisfy commonality under Wal-Mart, a proposed class must prove that the

 claims of every class member ‘depend upon a common contention . . . that is capable of classwide

 resolution.’” Stukenberg, 675 F.3d at 838 (quoting Wal-Mart, 564 U.S. at 350). This occurs where

 “the contention is ‘of such a nature . . . that determination of its truth or falsity will resolve an issue

 that is central to the validity of each one of the claims in one stroke.’” Stukenberg, 675 F.3d at 838

 (quoting Wal-Mart, 564 U.S. at 350). Put plainly, “Rule 23(a)(2) requires that all of the class

 member[s’] claims depend on a common issue of law or fact whose resolution ‘will resolve an

 issue that is central to the validity of each one of the [class member’s] claims in one stroke.’”

 Stukenberg, 675 F.3d at 840 (quoting Wal-Mart, 564 U.S. at 350). And a court’s “obligation to

 perform a ‘rigorous analysis’” of the commonality prong may “entail some overlap with the merits

 of the plaintiff’s underlying claim.” Stukenberg, 675 F.3d at 840 (quoting Wal-Mart, 564 U.S. at

 350).

         The Court concludes that the proposed classes satisfy the commonality requirement. The

 complained-of discrimination by the USDA constitutes more than a common grievance with a

 particular legal provision, deemed insufficient for commonality by the Supreme Court in Wal-

 Mart. See 564 U.S. at 350 (“Commonality requires the plaintiff to demonstrate that the class

 members have suffered the same injury. This does not mean merely that they have all suffered a

 violation of the same provision of law.” (citation and internal quotation marks omitted)).

 Answering Plaintiffs’ substantive legal question will provide a common answer for all class

 members regarding a common issue of law: the availability of USDA program benefits to them

 absent racial and ethnic discrimination. See DeOtte v. Azar, 332 F.R.D. 188, 198 (N.D. Tex. March

 30, 2019) (distinguishing its facts from Stukenberg, in which plaintiffs asserted “various harms,

 the risk of experiencing those harms, and the violation of constitutional rights in various ways”



                                                     8
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 10 of 25 PageID 482
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 9 of 24 PageID 1454



  (internal quotation marks omitted)). Resolution of the alleged conflict between, on the one hand,

  programs for “socially disadvantaged farmers or ranchers” and, on the other, Constitutional equal

  protection provides a common answer to a narrow question of law based in a specific alleged injury

  “in one stroke.” Wal-Mart, 564 U.S. at 350. Accordingly, Plaintiffs have satisfied the commonality

  requirement for certification of both classes.

                iii.   Typicality

         Plaintiffs argue that, not only are their claims typical, they are precisely the same as those

  of all members of the proposed classes. See Class Cert. Mot. 7, ECF No. 13. The Government

  focuses on Plaintiffs’ alternative Claims Two and Three and alleges that proceeding on a class

  basis will not be economical, as there will be a need to litigate each member’s unique inclusion in

  a disadvantaged group or an individual assessment of each government program that benefits

  “socially disadvantaged farmers or ranchers.” See Class Cert. Resp. 16–18, ECF No. 28.

         “The commonality and typicality requirements of Rule 23(a) tend to merge.” Gen. Tel. Co.

  of the Sw. v. Falcon, 457 U.S. 147, 158 n.13 (1982). “Both serve as guideposts for determining

  whether under the particular circumstances maintenance of a class action is economical and

  whether the named plaintiff’s claim and the class claims are so interrelated that the interests of the

  class members will be fairly and adequately protected in their absence.” Id. “[T]he test for

  typicality is not demanding. It focuses on the similarity between the named plaintiffs’ legal and

  remedial theories and the theories of those whom they purport to represent.” Mullen, 186 F.3d at

  625 (citations omitted). “[T]he critical inquiry is whether the class representative’s claims have

  the same essential characteristics of those of the putative class. If the claims arise from a similar

  course of conduct and share the same legal theory, factual differences will not defeat typicality.”




                                                    9
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 11 of 25 PageID 483
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 10 of 24 PageID 1455



  James v. City of Dallas, 254 F.3d 551, 571 (5th Cir. 2001) (quoting 5 James Wm. Moore et al.,

  Moore’s Federal Practice P 23.24[4] (3d ed. 2000)).

         For similar reasons supporting commonality, the Court rejects the Government’s

  arguments on typicality. First, Plaintiffs only seek classwide relief on Claim One and pleaded

  Claim Two and Three in the alternative. See Compl., ECF No. 1. Second, any fact-specific

  inquiries regarding a putative class member’s challenge does not prevent certification of the class

  itself because, to the extent they are even necessary, these individualized membership or

  government program assessments can be made after class certification. See, e.g., Seeligson v.

  Devon Energy Prod. Co., L.P., 761 F. App’x 329, 334 (5th Cir. 2019) (requiring only that the

  plaintiff demonstrate “that the class is adequately defined” and “provide sufficient objective

  criteria from which to identify class members” (citation and internal quotation marks omitted)).

  Denying certification on this basis would be especially improper in cases like these, where the

  proposed classes seek only injunctive and declaratory relief regarding enforcement of a statute,

  and the usual complications of class certification and phased litigation of suits for money damages

  do not apply. See, e.g., Rice v. City of Philadelphia, 66 F.R.D. 17, 19 (E.D. Pa. 1974) (“[T]he

  precise definition of the [Rule 23(b)(2)] class is relatively unimportant. If relief is granted to the

  plaintiff class, the defendants are legally obligated to comply, and it is usually unnecessary to

  define with precision the persons entitled to enforce compliance.”); Allison v. Citgo Petroleum

  Corp., 151 F.3d 402, 431 n.28 (5th Cir. 1998) (citing Hebert B. Newberg & Alba Conte, Newberg

  On Class Actions § 4.41, at 4-51 to 52 (3d ed. 1992) and noting differing approaches to certification

  and litigation of individual trials for damages). Accordingly, Plaintiffs’ claim is typical for both

  proposed classes.

                iv.    Adequacy of Representation



                                                   10
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 12 of 25 PageID 484
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 11 of 24 PageID 1456



           For the final Rule 23(a) factor, Plaintiffs argue that there are no conflicts of interest among

  the class members with respect to Claim One, the only claim on which Plaintiffs seek classwide

  relief. See Class Cert. Mot. 7–8, ECF No. 13. They contend “[a] classwide injunction will serve

  only to protect the class members’ constitutional rights, as well as rights guaranteed under the Civil

  Rights Act of 1964[,]” conceding that classwide relief would not be appropriate for Claims Two

  and Three. Id.; see Class Cert. Reply 8, ECF No. 41. In response, the Government claims that, in

  seeking to prohibit the use of the socially-disadvantaged definition in USDA programs, Plaintiffs

  have a conflict in seeking to represent members who cannot opt out from any judgment that will

  necessarily bind the entire Rule 23(b)(2) class. See Class Cert. Resp. 18, ECF No. 28.

           “The adequacy inquiry under Rule 23(a)(4) serves to uncover conflicts of interest between

  named parties and the class they seek to represent.” Amchem Prods., Inc. v. Windsor, 521 U.S.

  591, 625 (1997). “Adequacy encompasses three separate but related inquiries (1) ‘the zeal and

  competence of the representative[s’] counsel’; (2) ‘the willingness and ability of the

  representative[s] to take an active role in and control the litigation and to protect the interests of

  absentees’; and (3) the risk of ‘conflicts of interest between the named plaintiffs and the class they

  seek to represent.’” Slade v. Progressive Sec. Ins. Co., 856 F.3d 408, 412 (5th Cir. 2017) (citing

  Feder v. Elec. Data Sys. Corp., 429 F.3d 125, 130 (5th Cir. 2005)). “[The] requirements [of

  commonality and typicality] . . . tend to merge with the adequacy-of-representation requirement,

  although the latter requirement also raises concerns about the competency of class counsel and

  conflicts of interest.” Falcon, 457 U.S. at 158 n.13. Throughout litigation, the court “must continue

  carefully to scrutinize the adequacy of representation and withdraw certification if such

  representation is not furnished.” Grigsby v. N. Miss. Med. Center, Inc., 586 F.2d 457, 462 (5th Cir.

  1978).



                                                     11
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 13 of 25 PageID 485
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 12 of 24 PageID 1457



          Here, Plaintiffs have carried their burden to show that they will adequately represent the

  interests of class members similarly situated in zealously pursuing the requested relief. All

  indications are that Plaintiffs are willing and able to control the litigation and to protect the interests

  of absent class members. See Horton v. Goose Creek Indep. Sch. Dist., 690 F.2d 470, 484 (5th Cir.

  1982). Given the Court’s conclusion as to the commonality and typicality prongs, supra, and

  because the Government has not shown any conflicts of interest, issues with competency of

  counsel, or other issues suggesting inadequacy of Plaintiffs’ representation as to Claim One, the

  Court finds that Plaintiffs will adequately represent members of the proposed classes in pursuit of

  that claim.

                  v.    Ascertainability

          Plaintiffs argue that both proposed classes are ascertainable under Fifth Circuit law. See

  Class Cert. Reply 10, ECF No. 41. They contend that nothing is imprecise or vague about the

  proposed classes, as a potential plaintiff is either “encountering racial discrimination on account

  of section 1005, or he isn’t” and is “either included with the definition of ‘socially disadvantaged

  farmer or rancher,’ or he’s not.” Id. The Government argues that both proposed classes are

  imprecise. See Class Cert. Resp. 21–22, ECF No. 28. For the first class, the Government submits

  that it is unclear whether it would include, for example, individuals who fall within the definition

  of a socially disadvantaged farmer or rancher but claim discrimination based on other factors, such

  as accessibility to program services. See id. As for the second class, the Government argues that it

  “is not limited to those who have suffered any injury as a result of the fact that they do not fall

  within the definition of a ‘socially disadvantaged farmer or rancher.’” Id. at 22.




                                                      12
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 14 of 25 PageID 486
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 13 of 24 PageID 1458



          While not a requirement of Rule 23, courts only certify classes ascertainable under

  objective criteria. DeBremaecker, 433 F.2d at 734 (citations omitted).1 “There can be no class

  action if the proposed class is amorphous or imprecise.” John v. Nat’l Sec. Fire & Cas. Co., 501

  F.3d 443, 445 n.5 (5th Cir. 2007). “[T]he court need not know the identity of each class member

  before certification; ascertainability requires only that the court be able to identify class members

  at some stage of the proceeding.” Frey v. First Nat’l Bank Sw., 602 F. App’x 164, 168 (5th Cir.

  2015) (citations omitted). The Fifth Circuit has upheld the ascertainability of a class even when a

  definition necessitates individualized membership assessments that might follow litigation, so long

  as the class definition is sufficiently clear. See, e.g., Mullen v. Treasure Chest Casino, 186 F.3d

  620, 624 (5th Cir. 1999).

          The Court finds that the proposed classes are ascertainable. The ascertainability inquiry is

  significantly relaxed for Rule 23(b)(2) certifications like this one. See In re Monumental Life Ins.

  Co., 365 F.3d 408, 413 n.6 (5th Cir. 2004). Contrary to the Government’s argument, “district courts

  do not err by failing to ascertain at the Rule 23 stage whether the class members include persons

  and entities who have suffered ‘no injury at all.’” In re Deepwater Horizon, 739 F.3d 790, 811

  (5th Cir. 2014). Plaintiffs here only seek classwide relief on their claim that section 1005 violates

  equal protection and Title VI, and the proposed definitions are sufficiently clear to identify class

  members at some stage of the proceeding for that claim. See Frey, 602 F. App’x at 168. As such,




  1
   Ascertainability may not be applicable in the Rule 23(b)(2) context. See, e.g., Shelton v. Bledsoe, 775 F.3d
  554, 563 (3rd Cir. 2015) (“[A]scertainability is not a requirement for certification of a (b)(2) class seeking
  only injunctive and declaratory relief.”); Cole v. City of Memphis, 839 F.3d 530, 542 (6th Cir. 2016) (“The
  advisory committee’s notes for Rule 23(b)(2) assure us that ascertainability is inappropriate in the (b)(2)
  context.”); Shook v. El Paso Cnty., 386 F.3d 963, 972 (10th Cir. 2004) (“[W]hile the lack of identifiability
  [of class members] is a factor that may defeat Rule 23(b)(3) class certification, such is not the case with
  respect to class certification under Rule 23(b)(2).”). However, the Fifth Circuit has yet to endorse this view
  shared by other circuit courts. The Court need not decide whether it applies here, because the class is
  ascertainable.

                                                       13
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 15 of 25 PageID 487
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 14 of 24 PageID 1459



  both proposed classes are ascertainable. Accordingly, the Court concludes that Plaintiffs have

  satisfied the elements for class certification under Rule 23(a) and need only address whether the

  elements of Rule 23(b) are satisfied.

             2. Rule 23(b)

         Plaintiffs move for class certification under Rule 23(b)(2). See Compl. 9, ECF No. 1. The

  Government argues that the requirements of Rule 23(b)(2) are not met because the USDA has not

  acted or refused to act on any request by Plaintiffs for debt relief under section 1005. See Class

  Cert. Resp. 19–20, ECF No. 28. It argues that Plaintiffs have “the opportunity to seek inclusion of

  those groups by submitting a written request with supporting explanation” for consideration by the

  Secretary on a case-by-case basis. Id. at 20. For this reason, any denial of benefits would

  necessarily vary from group to group and Plaintiff to Plaintiff. See id.

         The Government misconstrues the requirements of Rule 23(b)(2). A class action filed

  pursuant to Rule 23(b)(2) requires that “the party opposing the class has acted or refused to act on

  grounds that apply generally to the class, so that final injunctive relief or corresponding declaratory

  relief is appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) does

  not require “common issues,” only “common behavior by the defendant towards the class.” In re

  Rodriguez, 695 F.3d 360, 365 (5th Cir. 2012). “Action or inaction is directed to a class within the

  meaning of this subdivision even if it has taken effect or is threatened only as to one or a few

  members of the class, provided it is based on grounds which have general application to the class.”

  Fed. R. Civ. P. 23(b)(2) advisory committee’s note to 1966 amendment.

         Here, the USDA acts on grounds that apply generally to the classes in administering the

  debt-relief program in a racially discriminatory way, as required by the statute. Plaintiffs seek an

  injunction stopping the USDA from providing loan forgiveness to individuals based on their race



                                                    14
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 16 of 25 PageID 488
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 15 of 24 PageID 1460



  or ethnicity. See Inj. Mot. 1, ECF No. 18. As required, “a single injunction or declaratory

  judgment” here “would provide relief to each member of the” classes. Wal-Mart, 564 U.S. at 360.

  Because granting the requested relief would apply generally to the classes as a whole, the Court

  finds that Rule 23(b)(2) is satisfied.

          B. Preliminary Injunction

              1. Substantial Likelihood of Success on the Merits

          Plaintiffs contend they are substantially likely to succeed on the merits of their

  constitutional challenge, as prioritized compensation for minorities for past discrimination by

  society is foreclosed as a matter of law. See Inj. Mot. 3–4, ECF No. 18 (citing City of Richmond v.

  J.A. Croson Co., 488 U.S. 469 (1989)). The Government concedes its prioritization scheme is race-

  based but maintains that it is allowed to use racial classification to remedy the lingering effects of

  past racial discrimination against minority groups—a “well-established” compelling government

  interest. See Inj. Resp. 26–27, ECF No. 27 (citing Adarand Constructors, Inc. v. Pena, 515 U.S.

  200, 237 (1995)). The Government also submits that Congress narrowly tailored the law to achieve

  that compelling interest, considering the history of discrimination against minority farmers and

  specific gaps in pandemic-related funding for those racial groups. See id. The Court disagrees.

          As other courts to consider this issue already have, the Court concludes that Plaintiffs are

  likely to succeed on the merits of their claim that the Government’s use of race- and ethnicity-

  based preferences in the administration of the loan-forgiveness program violates equal protection

  under the Constitution. See Faust v. Vilsack, No. 21-C-548, 2021 WL 2409729, at *3 (E.D. Wis.

  June 10, 2021); Wynn v. Vilsack, No. 3:21-CV-514-MMH-JRK, 2021 WL 2580678, at *12 (M.D.

  Fla. June 23, 2021). “Government policies that classify people by race are presumptively invalid.”

  Vitolo v. Guzman, Nos. 21-5517/5528, 2021 WL 2172181, at *4 (6th Cir. May 27, 2021) (citing



                                                   15
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 17 of 25 PageID 489
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 16 of 24 PageID 1461



  U.S. Const. amend. XIV; Adarand, 515 U.S. at 235). It is the Government’s burden to establish

  that its race-based distribution of taxpayer money is narrowly tailored to achieve a compelling

  interest. See Adarand, 515 U.S. at 227. To do so, it must provide a “strong basis in evidence for

  its conclusion that remedial action was necessary.” Croson, 488 U.S. at 500 (quoting Wygant v.

  Jackson Bd. of Educ., 476 U.S. 267, 277 (1986)). In an analogous case, the Sixth Circuit

  summarized the Government’s burden as follows: (1) the policy must target a specific episode of

  past discrimination, not simply relying on generalized assertions of past discrimination in an

  industry; (2) there must be evidence of past intentional discrimination, not simply statistical

  disparities; and (3) the government must have participated in the past discrimination it now seeks

  to remedy. Vitolo, 2021 WL 2172181, at *4–5.

         Instead of demonstrating a strong basis, the Government’s evidence of a compelling

  interest is a mixed bag. On the one hand, the Government points to cases where the USDA settled

  claims for past discrimination, leading Congress to enact special legislation addressing the civil

  rights complaints. See Inj. Resp. 32–33, ECF No. 27. On the other hand, the Government admits

  that the USDA is not currently discriminating against any socially disadvantaged farmers or

  ranchers. See Inj. Hearing Tr. Instead, it points to evidence of past intentional discrimination that,

  it argues, has produced lingering effects that continue to negatively affect these groups. See id. For

  example, it cites a 1982 report from the United States Commission on Civil Rights to show that

  the Farmers Home Administration (FmHA), the predecessor to the FSA, provided inferior loans

  and services to blacks as compared to whites. See Inj. Resp. 30, ECF No. 27. However, the same

  report details that the FmHA provided its loans based on credit-worthiness and did not have

  “jurisdiction to make loans for social purposes.” See USCCR Rep. 19 (1982). Likewise, evidence

  from a 2011 investigation highlighted statistics on racial disparities in access to USDA programs



                                                   16
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 18 of 25 PageID 490
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 17 of 24 PageID 1462



  and services and racial under-representation in USDA employment. See JL Rep. (2011). While

  this investigation yielded “concerns as to both inequitable service delivery, . . . employment

  discrimination” and “negative impact[s]” on minority farmers and ranchers, lacking was direct

  evidence of causation tying these results to government discrimination. Id. at 64, 131; see also

  Croson, 488 U.S. at 505 (“[I]t is especially important that the reasons for any such classification

  be clearly identified and unquestionably legitimate.”). The same is true for evidence cited by the

  Government showing that a disproportionately low number of black farmers were aware of and

  provided funds from the USDA’s Market Facilitation Program and first Coronavirus Food

  Assistance Program administered during the Trump administration. See Inj. Resp. 18–19, ECF No.

  27.

          All of this evidence shows disparate impact but requires an inference of intentional

  discrimination by the USDA or its agencies. See Croson, 488 U.S. at 503 (statistical disparity

  alone, absent a gross disparity, is insufficient to establish intentional discrimination); Vitolo, 2021

  WL 2172181, at *4–5 (“there must be evidence of intentional discrimination in the past” at the

  hands of the government). Additionally, the Government puts forward no evidence of intentional

  discrimination by the USDA in at least the past decade. See Inj. Resp., ECF No. 27; Inj. Hearing

  Tr. To find intentional discrimination, then, requires a logical leap, as well as a leap back in time.

  In sum, the Government’s evidence falls short of demonstrating a compelling interest, as any past

  discrimination is too attenuated from any present-day lingering effects to justify race-based

  remedial action by Congress. See Gratz v. Bollinger, 539 U.S. 244, 270 (2003) (“racial

  classifications are simply too pernicious to permit any but the most exact connection between

  justification and classification”).




                                                    17
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 19 of 25 PageID 491
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 18 of 24 PageID 1463



         Even if the evidence clearly established historical governmental discrimination to give rise

  to a compelling interest, the Government must then show that its proposed remedy in the race-

  exclusionary program is narrowly tailored. See id. In the racial classifications context, narrowly

  tailored means explicit use of even narrowly drawn racial classifications can be used only as a last

  resort. See Croson, 488 U.S. at 519. This requires “serious, good faith consideration of workable

  race-neutral alternatives.” Grutter v. Bollinger, 539 U.S. 306, 339 (2003). The Government’s claim

  that new race-based discrimination is needed to remedy past race-based discrimination is

  unavailing. See Parents Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 721

  (2007) (plurality opinion) (“remedying past societal discrimination does not justify race-conscious

  government action”). Namely, it is founded on a faulty premise equating equal protection with

  equal results. See Pers. Adm’r of Mass. v. Feeney, 442 U.S. 256, 273 (1979) (“[T]he Fourteenth

  Amendment guarantees equal laws, not equal results.”). As it argues, past, race-neutral attempts

  by Congress to correct perceived discrimination were ineffective in achieving parity in number,

  amounts, and servicing of USDA loans by race. See Inj. Resp. 39, ECF No. 27. The Court is

  skeptical of racial “parity” arguments, as they tend to sound a lot like racial balancing, something

  abhorrent to the concept of equal protection. See Regents of Univ. of Cal. v. Bakke, 438 U.S. 265,

  320 (1978). In any event, the Government’s evidence does not support the conclusion that these

  disparities are the result of systemic discrimination justifying the use of race classifications here.

         As pointed out by Judge Howard considering the same issue, the loan-forgiveness program

  is simultaneously overinclusive and underinclusive: overinclusive in that the program provides

  debt relief to individuals who may never have experienced discrimination or pandemic-related

  hardship, and underinclusive in that it fails to provide any relief to those who have suffered such

  discrimination but do not hold a qualifying FSA loan. See Wynn v. Vilsack, 2021 WL 2580678, at



                                                    18
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 20 of 25 PageID 492
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 19 of 24 PageID 1464



  *10. The Government also wants to have it both ways in arguing that the appropriated funds are

  limitless, therefore Plaintiffs cannot establish irreparable harm, see infra, yet are limited enough

  that Congress was justified excluding some farmers and ranchers from the debt-relief program

  based on their race and ethnicity. See Inj. Hearing Tr. In short, the statute’s check-the-box approach

  to the classification of applicants by race and ethnicity is far different than the “highly

  individualized, holistic review” of individuals in a classification system permitted as narrowly

  tailored in a case like Grutter. 539 U.S. at 337; see also Fisher v. U. of Tex., 136 S. Ct. 2198, 2214

  (2016). Because the Government has not demonstrated a compelling interest or a narrowly tailored

  remedy under strict scrutiny, the Plaintiffs have shown a substantial likelihood of success on the

  merits.

               2. Substantial Threat of Irreparable Harm

            Plaintiffs contend that they “will suffer irreparable harm absent a preliminary injunction

  because the entirety of funds Congress appropriated under section 1005 will be unavailable to

  them,” and “there is no mechanism to ‘claw back’ this money once the government dispenses it.”

  Inj. Mot. 4, ECF No. 18. The Government responds that either Plaintiffs are eligible socially

  disadvantaged farmers or ranchers, in which case their claim to the appropriated funds will be

  unaffected by an injunction, or they are ineligible, in which case an “injunction to further delay

  distribution of needed funds to others who do fit within the definition still will not remedy any

  harm to Plaintiffs.” Inj. Resp. 24–24, ECF No. 27. The Government contends that, if Plaintiffs

  succeed on the merits of their claim, the Court could order debt relief from the program funds;

  therefore, any harm at this stage is reparable. See id. at 45–46. To show immediate and irreparable

  harm, Plaintiff must demonstrate he is “likely to suffer irreparable harm in the absence of

  preliminary relief.” Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008). “[H]arm is irreparable



                                                    19
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 21 of 25 PageID 493
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 20 of 24 PageID 1465



  where there is no adequate remedy at law, such as monetary damages.” Janvey v. Alguire, 647

  F.3d 585, 600 (5th Cir. 2011). But “the mere fact that economic damages may be available does

  not always mean that a remedy at law is ‘adequate.’” Id. An injunction is appropriate only if the

  anticipated injury is imminent and not speculative. See Winter, 555 U.S. at 22.

         Here, Plaintiffs are suffering a continuing and irreparable injury based on the direct effects

  of the race- and ethnicity-based application process. An ongoing constitutional deprivation can be

  sufficient to establish irreparable harm. See Nat’l Solid Wastes Mgmt. Ass’n v. City of Dallas, 903

  F. Supp. 2d 446, 470 (N.D. Tex. 2012) (“[w]hen an alleged deprivation of a constitutional right is

  involved, most courts hold that no further showing of irreparable [harm] is necessary.”). Aside

  from that, there is the risk that any Plaintiffs who do establish the right to relief on the merits will

  be unable to access program funding by the time they receive a judgment in their favor. The

  Government suggests that the appropriated funds are limitless and will last long enough for

  Plaintiffs to access them if and when they secure a judgment on the merits. See Inj. Hearing Tr.

  The limited nature of Congressional appropriations both in terms of time and money suggest

  otherwise. While the Government may at times act like it, the public fisc is not bottomless, and at

  any time, Congress can turn off the spigot. See Baker v. Concord, 916 F.2d 744, 749 (1st Cir.

  1990) (“Public funding to assist the disadvantaged is, of course, not limitless.”).

         Second, “our constitutional structure does not permit [courts] to ‘rewrite the statute that

  Congress has enacted.’” Puerto Rico v. Franklin Cal. Tax-Free Trust, 136 S. Ct. 1938, 1949

  (2016). Thus, contrary to the Government’s argument, if Plaintiffs were to prove at the merits stage

  that they are ineligible under the program but that the program violates equal protection, this Court

  is unable to provide a remedy as part of a judgment in favor of Plaintiffs extending debt relief to

  them under the statute. To do so would be a violation of the Appropriations Clause and the plain



                                                    20
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 22 of 25 PageID 494
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 21 of 24 PageID 1466



  text of section 1005 of the ARPA, which explicitly limits how the appropriated funds may be spent.

  See ARPA, Pub. L. No. 117-2, § 1005 (2021) (only authorizing payments to “socially

  disadvantaged farmers” as defined in in section 2501(a) of the Food, Agriculture Conservation,

  and Trade Act of 1990). See U.S. Const. art. I, § 9, cl. 7; Office of Pers. Mgmt. v. Richmond, 496

  U.S. 414, 424 (“no money can be paid out of the Treasury unless it has been appropriated by an

  act of Congress.”). Given the Government’s sovereign immunity and Plaintiffs’ inability to seek

  damages retrospectively, these injuries are irreparable.

         Finally, although the Government argues that any injunctive relief is unnecessary so long

  as injunctions on the same issue are in place from other courts, the existence of overlapping

  injunctive relief from other courts does not serve to automatically eliminate irreparable harm in

  parallel litigation, and the Government cites no authority to suggest otherwise. See, e.g., Int’l

  Refugee Assistance Project v. Trump, 883 F.3d 233 (4th Cir. 2018); Hawaii v. Trump, 878 F.3d

  662 (9th Cir. 2017). Additionally as it concerns the scope of relief, Plaintiffs do not seek

  nationwide relief here, as the Government seems to suggest. See Inj. Resp. 46, ECF No. 27.

  Plaintiffs agree on the impropriety of a universal injunction and only seek relief tailored to any

  classes certified under Rule 23. See Inj. Reply 14–15, ECF No. 42.

         Accordingly, the Court concludes that Plaintiffs face a substantial threat of irreparable

  harm absent a preliminary injunction because Plaintiffs are experiencing race-based discrimination

  at the hand of government officials and will be barred from even being considered for funding

  from the program as a result of this discrimination.

             3. Balance of Hardships and the Public Interest




                                                  21
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 23 of 25 PageID 495
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 22 of 24 PageID 1467



          The Court next considers whether the threatened injury to Plaintiffs outweighs any damage

  to the Government and the public from the proposed preliminary injunction.2 Plaintiffs argue that

  a “preliminary injunction will not only alleviate the financial harms that are being inflicted the

  plaintiffs, but it will also eliminate the injury to their constitutional right to be free from racial

  discrimination at the hands of the government.” Inj. Mot. 6, ECF No. 18. Plaintiffs submit that, if

  an injunction is granted, any harm to socially disadvantaged farmers and ranchers could only come

  from the Government’s choice to shut off funding to everyone in lieu of awarding loan forgiveness

  without considering race or ethnicity. See id. at 5. The Government disagrees, maintaining that

  Congress determined that timely debt relief for minority farmers was necessary to remedy past

  discrimination by the USDA. See Inj. Resp. 42, ECF No. 27.

          The Government again fails to adequately explain how the exclusion of certain races and

  ethnicities from consideration for loan forgiveness benefits the already eligible socially

  disadvantaged farmers and ranchers or the public at large. Even if it could, the inherent harm from

  an unlawful government-run racially discriminatory program is detrimental to the public interest.

  See Bakke, 438 U.S. 265, 289–90 (“The guarantee of equal protection cannot mean one thing when

  applied to one individual and something else when applied to a person of another color. If both are

  not accorded the same protection, then it is not equal.”). The Court finds that Plaintiffs suffer an

  ongoing constitutional injury from the irreversible act of government-sanctioned racial

  discrimination and that, on balance, this harm weighs in favor of immediate injunctive relief here.

              4. Bond




  2
    The Court considers the balance of hardships and public interest factors together as they overlap
  considerably. See Texas v. United States, 809 F.3d 134, 187 (5th Cir. 2015), aff’d, 136 S. Ct. 2271 (2016).

                                                      22
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 24 of 25 PageID 496
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 23 of 24 PageID 1468



          Rule 65(c) provides that “[t]he court may issue a preliminary injunction . . . only if the

  movant gives security in an amount that the court considers proper to pay the costs and damages

  sustained by any part found to have been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c).

  The amount of security required “is a matter for the discretion of the trial court,” and the Fifth

  Circuit has held district courts have discretion to “require no security at all.” Kaepa, Inc. v. Achilles

  Corp., 76 F.3d 624, 628 (5th Cir. 1996) (citing Corrigan Dispatch Co. v. Casa Guzman, 569 F.2d

  300, 303 (5th Cir. 1978)). In determining the appropriate amount, the Court may elect to require

  no security at all. See Kaepa, Inc. v. Achilles Corp., 76 F.3d 624, 628 (5th Cir. 1996); Allied Home

  Mortg. Corp. v. Donovan, 830 F. Supp. 2d 223, 235 (S.D. Tex. 2011) (citing EOG Resources, Inc.

  v. Beach, 54 F. App’x 592 (5th Cir. 2002)). The Court finds no evidence that the Government will

  suffer any financial loss from a preliminary injunction, so there is no need for Plaintiffs to post

  security in this case.

  IV.     CONCLUSION

          For the foregoing reasons, the Court concludes that Plaintiffs have met their burden for

  class certification and certifies both proposed classes.3 Additionally, Plaintiffs have met their

  burden demonstrating the need for a preliminary injunction in this case. Accordingly, the Court

  GRANTS Plaintiffs’ Motion for Class Certification (ECF No. 12), GRANTS Plaintiffs’ Motion

  for Preliminary Injunction (ECF No. 17), and ENJOINS Defendants Tom Vilsack, and the United

  States Department of Agriculture and their officers, agents, servants, employees, attorneys,


  3
   Plaintiffs Greg Macha, James Meek, Jeff Peters, and Lorinda O’Shaughnessy may proceed in this case as
  representatives of themselves and “all farmers and ranchers in the United States who are encountering, or
  who will encounter, racial discrimination from the United States Department of Agriculture on account of
  section 1005 of the American Rescue Plan Act.”

  All named Plaintiffs may proceed in this case as representatives of themselves and “all farmers and ranchers
  in the United States who are currently excluded from the definition of ‘socially disadvantaged farmer or
  rancher,’ as defined in 7 U.S.C. § 2279(a)(5)–(6) and as interpreted by the Department of Agriculture.”

                                                      23
Case 3:21-cv-00514-MMH-JRK Document 44-1 Filed 07/12/21 Page 25 of 25 PageID 497
   Case 4:21-cv-00595-O Document 60 Filed 07/01/21 Page 24 of 24 PageID 1469



  designees, and subordinates, as well as any person acting in concert or participation with them

  from discriminating on account of race or ethnicity in administering section 1005 of the American

  Rescue Plan Act for any applicant who is a member of the Certified Classes. This prohibition

  encompasses: (a) considering or using an applicant Class Member’s race or ethnicity as a criterion

  in determining whether that applicant will obtain loan assistance, forgiveness, or payments; and

  (b) considering or using any criterion that is intended to serve as a proxy for race or ethnicity in

  determining whether an applicant Class Member will obtain loan assistance, forgiveness, or

  payments.

         SO ORDERED this 1st day of July 2021.



                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                                  24
